Acknowledgment
The amendment filed on June 24, 2022 responding to the Office Action mailed on March 29, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-4, 6-11, 14-17 and 21-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Allowable Subject Matter
Claims 1-4, 6-11, 14-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the apparatus of claim 1 wherein the boat includes a first boat and a second boat and the first boat and the second boat are positioned together in the vacuum chamber, and the tube housing serves as a moving path to allow the sublimation purification target material contained in the first boat to be captured in the second boat after being heated.
Regarding claim 8, the prior art does not teach or suggest a sublimation purification apparatus comprising: a chamber moving portion; a plurality of chambers positioned adjacent to the chamber moving portion; a tube housing positioned in each of the chambers; gates positioned between the chamber moving portion and the chambers; a boat moving in the chamber moving portion by a transfer robot, or loaded in the chamber from the chamber moving portion or unloaded from the chamber; and a heating unit surrounding an outer surface of the boat and an outer surface of the tube housing, wherein: the boat includes a first boat and a second boat each connected to the tube housing; and at least one of the boat and the tube housing is formed of titanium or tantalum.
Regarding claim 16, the prior art does not teach or suggests a sublimation purification method comprising: loading a first boat containing a sublimation purification target material in a first chamber; heating the loaded sublimation purification target material contained in the first boat and capturing removed impurities in a second boat through a tube housing; unloading the first boat from the first chamber and loading the first boat in a second chamber by a transfer robot; melting and vaporizing the sublimation purification target material contained in the first boat loaded in the second chamber; liquefying the vaporized material; capturing the liquefied material in the second boat positioned in the second chamber through the tube housing included in the second chamber; moving the second boat positioned in the second chamber to a cooling chamber by using the transfer robot; and cooling the liquefied material contained in the second boat loaded in the cooling chamber, wherein at least one of the first boat, the second boat, and the tube housing is formed of a metal.
Claims 2-4, 6-7, 9-11, 14-15, 17 and 21-24 depend directly or indirectly on claims 1, 8 and 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893